UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 North Crescent Ridge Drive The Woodlands, Texas 77381 76-0333165 (State or other jurisdiction of Incorporation or organization) Address of principal executive (offices and zip code) (I.R.S. Employer Identification No.) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of May 11, 2009, there were 12,245,858 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (A development stage company) For the Quarter Ended March 31, 2009 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets as of March 31, 2009 and December 31, 2008 1 Unaudited Statements of Expenses: For the three months ended March 31, 2009 and 2008 and from Inception (January 22, 2003) through March 31, 2009 2 Unaudited Statements of Cash Flows: For the three months ended March 31, 2009 and 2008and from Inception (January 22, 2003) through March 31, 2009 3 Notes to Unaudited Financial Statements 4 Item 2. Management’s Discussion and Analysis of Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures PART I - FINANCIAL INFORMATION Item 1. Financial Statements OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS (unaudited) March 31, December 31, 2009 2008 Assets Current assets: Cash and cash equivalents $ 403,943 $ 1,243,187 Other current assets 141,692 86,705 Total current assets 545,635 1,329,892 Property & equipment, net of accumulated depreciation of $904,621 and $847,244, respectively 1,109,152 1,166,530 Total assets $ 1,654,787 $ 2,496,422 Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ 576,112 $ 482,838 Accounts payable - related parties 57,976 161,714 Accrued expenses 220,496 199,272 Current maturity of loan payable 63,618 62,423 Derivative liability 661,815 - Total current liabilities 1,580,017 906,247 Long term liabilities: Loan payable 86,425 102,778 Total liabilities 1,666,442 1,009,025 Commitments and contingencies - - Stockholders' equity (deficit): Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.50 par value, 100,000,000 shares authorized, 12,245,858 and 12,245,858 shares issued and outstanding 6,122,888 6,122,888 Additional paid in capital 83,311,776 84,929,481 Deficit accumulated during the development stage (89,446,319 ) (89,564,972 ) Total stockholders' equity (deficit) (11,655 ) 1,487,397 Total liabilities and stockholders' equity (deficit) $ 1,654,787 $ 2,496,422 See accompanying notes to consolidated financial statements - 1 - OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES Three months ended March 31, 2009 and 2008 and the Period from January 22, 2003 (Inception) to March 31, 2009 (unaudited) Three Months Ended Inception March 31, through 2009 2008 2009 Research and development $ 737,778 2,373,936 $ 62,884,049 General and administrative 396,315 709,517 19,386,045 Depreciation and amortization 57,378 58,277 809,913 Loss on disposal of assets - - 498,332 Operating loss (1,191,471 ) (3,141,730 ) (83,578,339 ) Interest income 1,109 37,709 1,355,170 Other income and expense, net - 8,317 106,904 Gain on extinguishment of debt - - 1,612,440 Loss on derivative instruments (440,980 ) (661,818 ) Interest expense (5,627 ) (6,326 ) (8,280,676 ) Net loss $ (1,636,969 ) $ (3,102,030 ) $ (89,446,319 ) Basic and diluted loss per share $ (0.13 ) $ (0.37 ) N/A Weighted average shares outstanding 12,245,858 8,312,169 N/A See accompanying notes to consolidated financial statements - 2 - OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS Three months ended March 31, 2009 and 2008 and the Period from January 22, 2003 (Inception) to March 31, 2009 (unaudited) Three Months Ended Inception March 31, through 2009 2008 March 31, 2009 Cash flows from operating activities Net loss $ (1,636,969 ) $ (3,102,030 ) $ (89,446,319 ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - 112,440 Stock issued for acquired research and development - - 26,286,589 Stock issued for services - - 1,910,365 Stock issued for debt in excess of principal - - 109,070 Amortization of discount on notes payable due to warrants and beneficial conversion feature - - 6,313,205 Realized gain on marketable securities - - - Gain on extinguishment of debt - - (1,612,440 ) Depreciation 57,378 58,277 809,913 Debt financing costs - - 365,910 Option expense 358,752 409,682 12,308,789 Loss on derivative instruments 440,980 661,818 Loss on disposition of fixed assets - - 498,332 Changes in: Marketable securities - - - Prepaid and other expenses (54,987 ) 178,885 (558,365 ) Accounts payable (10,464 ) (119,770 ) 184,448 Accrued expenses 21,224 (93,982 ) 93,840 Net cash used in operating activities (824,086 ) (2,668,938 ) (41,962,405 ) Cash flows from investing activities Purchase of property & equipment - (8,940 ) (1,339,510 ) Net cash used in investing activities - (8,940 ) (1,339,510 ) Cash flows from financing activities Common stock and warrants sold for cash, net of offering costs - 6,372,397 35,765,166 Common stock repurchased and canceled - - (325 ) Proceeds from debt - - 8,102,199 Repayments on notes payable (15,158 ) (14,011 ) (161,179 ) Net cash provided by (used in) financing activities (15,158 ) 6,358,386 43,705,861 Net change in cash and cash equivalents (839,244 ) 3,680,508 403,946 Cash and cash equivalents at beginning of period 1,243,187 2,645,482 - Cash and cash equivalents at end of period $ 403,943 $ 6,325,990 $ 403,946 Cash paid for: Income tax $ - $ - $ - Interest 5,627 6,326 52,752 NON-CASH TRANSACTIONS Issuance of common stock to Sportan shareholders - - 147,733 Issuance of common stock for accrued interest - - 525,513 Conversion of notes payable to common stock - - 6,407,980 Conversion of accrued liabilities to common stock - - 197,176 Conversion of accounts payable to note payable - - 93,364 Discount on convertible notes relating to: - warrants - - 3,309,790 - beneficial conversion feature - - 1,715,973 - stock attached to notes - - 1,287,440 Fair value of derivative instrument - - 4,680,220 See accompanying notes to consolidated financial statements - 3 - OPEXA THERAPEUTICS, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Opexa Therapeutics, Inc., a development stage company, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K, have been omitted. Accounting for Derivative Instruments. Statement of Financial Accounting Standard (“SFAS”) No.133, “Accounting for Derivative Instruments and Hedging Activities,” as amended, requires all derivatives to be recorded on the balance sheet at fair value. Opexa’s derivatives are separately valued and accounted for on our balance sheet. Fair values for securities traded in the open market and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. The pricing model Opexa used for determining fair values of its derivatives is the Black-Scholes option-pricing model. Valuations derived from this model are subject to ongoing internal and external verification and review. The model uses market-sourced inputs such as interest rates, exchange rates and option volatilities. Selection of these inputs involves management’s judgment and may impact net income. Fair Value Measurements In September 2006, the FASB issued SFAS 157 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of SFAS 157 were effective January1, 2008.
